I115th CONGRESS1st SessionH. R. 824IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to prohibit expenditure of certain transportation and infrastructure funds for a project located in a sanctuary jurisdiction, and for other purposes. 
1.Short titleThis Act may be cited as the No Transportation Funds for Sanctuary Cities Act. 2.Prohibition on use of grant funds in sanctuary jurisdiction (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
171.Prohibition on use of grant funds in sanctuary jurisdiction 
(a)In generalNo grant amounts made available under this chapter or provided under the heading Office of the Secretary—National Infrastructure Investments (commonly known as TIGER grants) in the Department of Transportation Appropriations Act, 2016 (title I of division L of Public Law 114–113) or any subsequent appropriation Act, may be obligated or expended for any project located, in whole or in part, in a sanctuary jurisdiction. (b)Sanctuary jurisdiction definedIn this section, the term sanctuary jurisdiction means any State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from— 
(1)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual; or (2)complying with any Department of Homeland Security detainer ordering that the government entity or official— 
(A)temporarily hold an alien in custody so that the alien may be taken into Federal custody; (B)transport the alien for transfer to Federal custody; or 
(C)notify the Department about the release of the alien.. (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
171. Limitation on use of grant funds in sanctuary jurisdiction.. 
